Title: From Thomas Jefferson to United States Congress, 6 December 1804
From: Jefferson, Thomas
To: United States Congress


                   
                     
                     To the Senate & House of Representatives of the US.
                     
                  
                  I communicate for the information of Congress a report of the Surveyor of the public buildings at Washington on the subject of those buildings, and the application of the monies appropriated for them.
                  
                     Th: Jefferson 
                     
                                          
                  
                            
                            Dec. 6. 1804.
                        
               